Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 04/29/2022 in which claims 1-10 and 18-20 are pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terada (US 2018/0184123).

As to claim 20, Terada teaches an image filtering apparatus comprising:

a neural network configured to receive an input of one or multiple first type input image data and one or more multiple second type input image data, and output one or multiple first type output image data (FIG. 1 – NN intra prediction parameter determiner 109a, NN inter prediction parameter determiner 109b, NN intra predictor 110a, and NN inter predictor 111a and [0109], [0113], [0119], [0120], and [0124]; [0112] – “NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, NN parameter determiner 109 calculates pixel variance, average, etc., of blocks in an image, and sets, as parameter switch timing, timing of a change in block tendency in encoding order”),

the one or multiple first type input image data each having a pixel value of a luminance or chrominance ([0268]-[0270] and [0272]-[0273]; also see [0467]-[0468] and [0502]-[0503]),

the one or multiple second type input image data each having a pixel value of a value of a reference parameter for generating a prediction image or a differential image ([0120], [0133]-[0134], [0142]-[0143], and [0171]-[0172] – reference pixels used in NN intra prediction and NN inter prediction),

the one or multiple first type output image data each having a pixel value of a luminance or chrominance ([0268]-[0270] and [0272]-[0273]; also see [0467]-[0468] and [0502]-[0503]),

wherein the reference parameter is explicitly transmitted in coded data ([0135] – intra_pred_ref_pixel_num; [0315]-[0318] and [0349] – nn_intra_param_ref_type[k] and nn_intra_param_ref_mode).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (US 2018/0184123) in view of Chefd (US 2017/0169567).

As to claim 1, Terada teaches an image filtering apparatus comprising:

a neural network configured to receive an input of one or multiple first type input image data and one or multiple second type input image data, and output one or multiple first type output image data (FIG. 1 – NN intra prediction parameter determiner 109a, NN inter prediction parameter determiner 109b, NN intra predictor 110a, and NN inter predictor 111a and [0109], [0113], [0119], [0120], and [0124]; [0112] – “NN parameter determiner 109 parses a current image to be encoded or a current group (sequence) of images to be encoded, and determines a unit of switching to an NN intra prediction parameter, a unit of switching to an NN inter prediction parameter, and a unit of switching to an NN in-loop filter parameter (which will be hereinafter collectively referred to as a unit of NN parameter switching) (S101, S102, S103). For example, NN parameter determiner 109 calculates pixel variance, average, etc., of blocks in an image, and sets, as parameter switch timing, timing of a change in block tendency in encoding order”),

the one or multiple first type input image data each having a pixel value of a luminance or chrominance ([0268]-[0270] and [0272]-[0273]; also see [0467]-[0468] and [0502]-[0503]),

the one or multiple second type input image data each having a pixel value of a value of a reference parameter for generating a prediction image or a differential image ([0120], [0133]-[0134], [0142]-[0143], and [0171]-[0172] – reference pixels used in NN intra prediction and NN inter prediction),

the one or multiple first type output image data each having a pixel value of a luminance or chrominance ([0268]-[0270] and [0272]-[0273]; also see [0467]-[0468] and [0502]-[0503]).

Terada does not teach wherein the second type input image data is inputted to the neural network as one of image channels.

However, Chefd teaches wherein the second type input image data is inputted to the neural network as one of image channels ([0018] and [0022]; also see [0049]-[0055] and FIG. 2B as well as [0060]-[0065] and FIG. 4C).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Terada’s system with Chefd’s system. In Chefd’s disclosure, embodiments of the invention are particularly advantageous as a convolutional neural network is employed for generating a probability map representing a probability for the presence of the biological features that has a structure which facilitates the training of the convolutional neural network (CNN), provides enhanced stability and reduces the computational burden and latency times experienced by the user. This is accomplished by connection mapping of the inputs of the CNN to feature maps of its first convolutional layer such that subsets of the channels that are representative of co-located biological features are mapped to a common feature map. By using the a priori biological knowledge as regards the co-location of stains a structure is thus enforced onto the CNN that has these advantageous effects. This is done by a step of configuring the CNN correspondingly. In accordance with an embodiment of the invention the number of feature maps is below the number of channels of the multi-channel image. This is particularly advantageous for reducing the computational burden and increased stability of the CNN as well as to reduce the number of training images that are required for training the CNN. In accordance with a further embodiment of the invention the image sensor that is used to acquire the multi-channel image has a number of color channels that is below the number of channels of the multi-channel image. The co-location data that describes the co-location data that describes the co-location of stains may be utilized for performing the unmixing, such as by using a group sparsity model as it is as such known from the prior art. This way the co-location data can be used both for performing the unmixing and for configuring the CNN (Chefd; [0018]-[0020]).

As to claim 18, Terada teaches an image decoding apparatus for decoding an image, the image decoding apparatus comprising: the image filtering apparatus according to claim 1 as a filter configured to act on a decoded image (see rejection for claim 1).

As to claim 19, Terada teaches an image coding apparatus for coding an image, the image coding apparatus comprising: the image filtering apparatus according to claim 1 as a filter configured to act on a local decoded image (see rejection for claim 1).

As to claim 2, Terada further teaches a parameter determination unit configured to update a neural network parameter to be used by the neural network ([0124], [0134]-[0136], and [0143]).

As to claim 3, Terada further teaches wherein the reference parameter includes a quantization parameter in an image on which the image filtering apparatus acts ([0104], [0109], [0120], and [0197]-[0198]).

As to claim 4, Terada further teaches wherein the reference parameter includes a parameter indicating types of intra prediction and inter prediction in an image on which the image filtering apparatus acts ([0124] and [0134] – identifying prediction mode in NN intra prediction mode; also see [0152], [0154], [0164], and [0183] for intra prediction mode syntax; see [0149], [0151], [0155], and [0164] for inter prediction mode syntax).

As to claim 5, Terada further teaches wherein the reference parameter includes a parameter indicating an intra prediction direction (intra prediction mode) in an image on which the image filtering apparatus acts ([0124] and [0134] – identifying prediction mode in NN intra prediction mode; also see [0152], [0154], [0164], and [0183] for intra prediction mode syntax).

As to claim 8, Terada further teaches a second neural network of which an output image is the first type input image data input to the neural network (FIG. 1 – NN in-loop filter parameter determiner 109c, NN intra predictor 110a, NN inter predictor 111a, and NN in-loop filter 113a; [0114]-[0115] – parameter switching with regards to the NN in-loop filter; [0120] and [0128] – in-loop filter 113 function; also see FIG. 14 and [0143]-[0145] describing the relationship between the NN in-loop filter network structure and the NN inter prediction network structure).

As to claim 9, Terada further teaches wherein input to the neural network includes the first type input image data having pixel values of a first chrominance and a second chrominance, and the second type input image data, and output from the neural network includes the first type output image data having pixel values of the first chrominance and the second chrominance ([0268] – fixed intra prediction used for the chrominance components; [0302] – using a linear filter for a chrominance component; [0467] – “in the encoding of the image, the non-linear process may be performed on a luminance component of the image, and a linear process by which the input-output relationship becomes linear may be performed on a chrominance component of the image in at least one of the intra prediction, the inter prediction, and the in-loop filter”; [0468] – “the NN intra prediction, the NN inter prediction, or the NN in-loop filter is performed on the luminance component, and the fixed intra prediction, the fixed inter prediction or the fixed in-loop filter is performed on the chrominance component. Note that each of the fixed intra prediction, the fixed inter prediction, and the fixed in-loop filter is conventional inter prediction, intra prediction, or an in-loop filter which is performed using a linear filter having a fixed parameter. Thus, the amount of data of the operation parameter can be reduced while the reduction in the accuracy of prediction and the increase in noise are reduced, allowing for improvement in the encoding efficiency”; also see [0502]-[0503]).

As to claim 10, Terada further teaches wherein the neural network includes a unit configured to receive an input of first type input image data of the one or multiple first type input image data having a pixel value of a luminance and second type input image data of the one or multiple second type input image data, and output first type output image data having a pixel value of a luminance ([0268]-[0270] and [0272]-[0273]; also see [0467]-[0468] and [0502]-[0503]);

and a unit configured to receive an input of first input image data of the one or multiple first type input image data having pixel values of a first chrominance and a second chrominance, and second type input image data of the one or multiple second type input image data, and output first type output image data having pixel values of a first chrominance and a second chrominance ([0268] – fixed intra prediction used for the chrominance components; [0302] – using a linear filter for a chrominance component; [0467] – “in the encoding of the image, the non-linear process may be performed on a luminance component of the image, and a linear process by which the input-output relationship becomes linear may be performed on a chrominance component of the image in at least one of the intra prediction, the inter prediction, and the in-loop filter”; [0468] – “the NN intra prediction, the NN inter prediction, or the NN in-loop filter is performed on the luminance component, and the fixed intra prediction, the fixed inter prediction or the fixed in-loop filter is performed on the chrominance component. Note that each of the fixed intra prediction, the fixed inter prediction, and the fixed in-loop filter is conventional inter prediction, intra prediction, or an in-loop filter which is performed using a linear filter having a fixed parameter. Thus, the amount of data of the operation parameter can be reduced while the reduction in the accuracy of prediction and the increase in noise are reduced, allowing for improvement in the encoding efficiency”; also see [0502]-[0503]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Chefd and further in view of Lee (US 2014/0334542).

As to claim 6, the combination of Terada and Chefd does not teach wherein the reference parameter and/or the filter parameter includes a parameter indicating a partition split depth in an image on which the image filtering apparatus acts.

However, Lee teaches wherein the reference parameter and/or the filter parameter includes a parameter indicating a partition split depth in an image on which the image filtering apparatus acts ([0101], [0126]-[0131], [0148], [0154], [0165], [0169], and [0170] – encoding information may include split information, information about a partition type, and information about a size of a transformation unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Terada’s system and Chefd’s system with Lee’s system. In Lee’s disclosure, the complexity of a process of determining a reference pixel used for intra prediction may be reduced by searching for and replacing an available adjacent pixel, based on a predetermined search direction, with an unavailable adjacent pixel (Lee; [0006]).

As to claim 7, the combination of Terada and Chefd does not teach wherein the reference parameter and/or the filter parameter includes a parameter indicating a size of a partition in an image on which the image filtering apparatus acts.

However, Lee teaches wherein the reference parameter and/or the filter parameter includes a parameter indicating a size of a partition in an image on which the image filtering apparatus acts ([0101], [0126]-[0131], [0148], [0154], [0165], [0169], and [0170] – encoding information may include split information, information about a partition type, and information about a size of a transformation unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Terada’s system and Chefd’s system with Lee’s system. In Lee’s disclosure, the complexity of a process of determining a reference pixel used for intra prediction may be reduced by searching for and replacing an available adjacent pixel, based on a predetermined search direction, with an unavailable adjacent pixel (Lee; [0006]).

Response to Arguments

Applicant's arguments filed 04/29/2022 have been fully considered but they are moot in light of the new grounds of rejection presented above.

Furthermore, regarding claim 20, Examiner maintains that Terada teaches wherein the reference parameter is explicitly transmitted in coded data ([0135] – intra_pred_ref_pixel_num; [0315]-[0318] and [0349] – nn_intra_param_ref_type[k] and nn_intra_param_ref_mode) for the reasons as detailed in the citation above.

In view of the above reasons, Examiner maintains all rejections.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482